DETAILED ACTION
This Office action is in reply to application no. 16/399,565, filed 30 April 2019.  Claims 1-19 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 30 April 2018.  It is noted, however, that applicant has not filed a certified copy of the 201821016228 application as required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Cooper on 5 January 2020.

The application has been amended as follows: 

Claim 1 is amended as follows:

1. A computer system comprising: 
one or more processors; and
a memory coupled to the one or more processors, the memory for storing instructions which, when executed by the one or more processors, cause the one or more processors to perform a method for creating a decentralized repository of fraud related IP addresses and publishers using block chain, the method comprising:
creating, at a block chain network, a central repository for a decentralized shared ledger, wherein the central repository comprises a blacklist and a whitelist, wherein the blacklist and the whitelist are created based on [[the]] data collected from a plurality of stakeholders related to fraud, wherein the plurality of stakeholders comprises advertisers, advertising networks, publishers and third party data providers;
adding, at the block chain network, a ledger in the decentralized shared ledger for each interactions on an application in real time, wherein each of the interactions is associated with one or more advertisements displayed on one or more media devices, wherein the addition is done based on a smart contract;
authorizing, at the block chain network, at least one of the plurality of stakeholders to access the decentralized shared ledger, wherein the authorization is done after receiving a request from at least one of the plurality of stakeholders, wherein the authorization is done based on a unique root key;
analyzing, at the block chain network, the interaction and past data received from the plurality of stake holders, wherein the analysis is done to identify the fraud behavior, wherein the analysis is done in real time; and
blocking, at the block chain network, device [[IPs]] IP addresses, device [[Id’s]] ids, device type and the publishers mentioned in the blacklist of the decentralized shared ledger, wherein the blacklist is created based on scoring of the publishers in real time.

Claim 2 is amended as follows:
2. The computer system as recited in claim 1, wherein the interactions comprises.

Claim 3 is amended as follows:
3. The computer system as recited in claim 1, wherein the plurality of stakeholders comprises advertisers, advertising networks, the publishers and [[a]] third party data providers.

Claim 6 is amended as follows:
6. The computer system as recited in claim 1, further, comprising scoring, at the block chain network, the publishers based on the analysis, wherein the scoring is done to specify whether the publishers [[is]] are using fraud means, wherein the scoring is compared with the pre-defined threshold in order to mark the publishers in the whitelist and the blacklist.

Claim 7 is amended as follows:
7. The computer system as recited in claim 1, wherein the blacklist and the whitelist compriseIP addresses, device [[Id’s]] ids, device type and the publishers.

Claim 8 is amended as follows:
8. The computer system as recited in claim 1, further comprising:
verifying, at the block chain network, data received from the plurality of stakeholders with the past data and the interaction, wherein the verification is done after receiving a request from the plurality of stakeholders to add the one or more users associated with the device [[IPs]] IP addresses, device [[Id’s]] ids, the device type or the publishers in the blacklist; and
adding, at the block chain network, a ledger in the decentralized shared ledger, wherein addition to the decentralized shared ledger is done based on the smart contracts after verifying that the device [[IPs]] IP addresses, device [[Id’s]] ids, the device type or the publishers]] [[is]] are related to fraud, wherein the addition is done in real time.

Claim 9 is amended as follows:
9. The computer system as recited in claim 1, further comprising:
rewarding, at the block chain network, at least one of the plurality of stakeholders for providing data related to fraud which has been verified and added to the blacklist of the decentralized shared ledger, wherein the reward is updated [[timely]] in real time.

Claim 10 is amended as follows:
10. A computer-implemented method for creating a decentralized repository of fraud related IP addresses and publishers using block chain, the computer-implemented method comprising:
creating, at a block chain network with a processor, a central repository for a decentralized shared ledger, wherein the central repository comprises a blacklist and a whitelist, wherein the blacklist and the whitelist are created based on [[the]] data collected from a plurality of stakeholders related to fraud;
adding, at the block chain network with the processor, a ledger in the decentralized shared ledger for each interaction
authorizing, at the block chain network with the processor, at least one of the plurality of stakeholders to access the decentralized shared ledger, wherein the authorization is done after receiving a request from at least one of the plurality of stakeholders, wherein the authorization is done based on a unique root key;
analyzing, at the block chain network with the processor, the interaction and past data received from the plurality of stake holders, wherein the analysis is done to identify the fraud behavior, wherein the analysis is done in real time; and
blocking, at the block chain network with the processor, device [[IPs]] IP addresses, device [[Id’s]] ids, device type and the publishers mentioned in the blacklist of the decentralized shared ledger, wherein the blacklist is created based on scoring of the publishers in real time.

Claim 11 is amended as follows:
11. The computer-implemented method as recited in claim 10, wherein the interactions comprises.

Claim 12 is amended as follows:
12. The computer-implemented method as recited in claim 10, wherein the plurality of stakeholders comprises advertisers, advertising networks, the publishers and [[a]] third party data providers.

Claim 15 is amended as follows:
15. The computer-implemented method as recited in claim 10, further comprising:
scoring, at the block chain network with the processor, the publishers based on the analysis, wherein the scoring is done to specify whether the publishers [[is]] are using fraud means, wherein the scoring is compared with the pre-defined threshold in order to mark the publishers in the whitelist and the blacklist.

Claim 16 is amended as follows:
16. The computer-implemented method as recited in claim 10, wherein the blacklist and the whitelist comprises device [[IPs]] IP addresses, device [[Id’s]] ids, device type and the publishers.

Claim 17 is amended as follows:
17. The computer-implemented method as recited in claim 10, further, comprising:
verifying, at the block chain network with the processor, data received from the plurality of stakeholders with the past data and the interaction, wherein the verification is done after receiving a request from the plurality of stakeholders to add the one or more users associated with the device [[IPs]] IP addresses, device [[Id’s]] ids, the device type or the publishers in the blacklist; and
adding, at the block chain network with the processor, a ledger in the decentralized shared ledger, wherein addition to the decentralized shared ledger is done based on the smart contracts after verifying that the device [[IPs]] IP addresses, device [[Id’s]] ids, the device type or the publishers is related to fraud, wherein the addition is done in real time.

Claim 18 is amended as follows:
18. The computer-implemented method as recited in claim 10, further[[,]] comprising:
rewarding, at the block chain network with the processor, at least one of the plurality of [[stakeholder]] stakeholders for providing data related to fraud which has been verified and added to the blacklist of the decentralized shared ledger, wherein the reward is updated [[timely]] in real time.

Claim 19 is amended as follows:
19. A non-transitory computer-readable storage medium encoding computer executable instructions that, when executed by at least one processor, performs a method for creating a decentralized repository of fraud related IP addresses and publishers using block chain, the method comprising:
creating, at a computing device, a central repository for a decentralized shared ledger, wherein the central repository comprises a blacklist and a whitelist, wherein the blacklist and the whitelist are created based on [[the]] data collected from a plurality of stakeholders related to fraud;
adding, at the computing device, a ledger in the decentralized shared ledger for each [[interactions]] interaction on an application in real time, wherein each of the interactions is associated with one or more advertisements displayed on one or more media devices, wherein the addition is done based on a smart contract;
authorizing, at the computing device, at least one of the plurality of stakeholders to access the decentralized shared ledger, wherein the authorization is done after receiving a request from at least one of the plurality of stakeholders, wherein the authorization is done based on a unique root key;
analyzing, at the computing device, the interaction and past data received from the plurality of stake holders, wherein the analysis is done to identify the fraud behavior, wherein the analysis is done in real time; and
blocking, at the computing device, device [[IPs]] IP addresses, device [[Id’s]] ids, device type and the publishers mentioned in blacklist of the decentralized shared ledger, wherein the blacklist is created based on scoring of the publishers in real time.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: first, no rejection is made under 35 U.S.C. § 101, as the plain focus of the claims is on management of data in and access to a block chain, a form of distributed ledger that only exists on computers and has no reasonable pre-computer analogue, so the claims do not “recite” an abstract idea, referring to prong 1 of step 2A; see MPEP § 2106.04.
As no rejection is made under 35 U.S.C. § 102 or 103, a brief review of the state of the art just prior to the filing of the claimed invention is in order.  Sood et al. (U.S. Publication No. 2016/0094573) disclose a method to detect security anomalies. [title] It includes a “third party verification” code which is “authorized by [] root keys”. [0021] It mentions in passing “white lists” and “black lists”, [0039] but does not make any use of them as is done by the present invention, nor does it require that the root keys be unique.
Poornachandran et al. (U.S. Publication No. 2017/0178072) disclose a process for transferring ownership of a particular type of item [title] which uses a “block chain” [abstract; 0015] which also employs a “root key”. [0018] Though he refers to “access” of certain “information”, [0082] it is not managed in any way similar to the process of the present invention.
Duca et al. (U.S. Publication No. 2018/0020002) disclose a system for optimizing Internet traffic [title] which mentions that prior-art Internet filters employed a “blacklist” and a “whitelist”, [0013] but those are used to prohibit or enable access to Internet content e.g. websites rather than how they are used in the present invention.  He mentions “fraud” and “advertising” together, [0058] but only as examples of undesirable traffic online, and does not make any use or mention of the idea that an advertiser may itself be involved with or related to fraud.
None of these, alone or if combined, disclose all of the features of the present invention, such as that block chain technology is used with root keys to track and take action based on determination that advertisers are related to fraud, along with the other limitations of the claims of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694